       Case 2:21-cr-00024-WFN      ECF No. 27    filed 07/27/21   PageID.59 Page 1 of 3




 1                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON

 2
                                                                          Jul 27, 2021
 3
                                                                             SEAN F. MCAVOY, CLERK

 4
 5
 6
                        UNITED STATES DISTRICT COURT
 7
                   FOR THE EASTERN DISTRICT OF WASHINGTON
 8
 9   UNITED STATES OF AMERICA,                      Case No. 2:21-CR-00024-WFN
10                               Plaintiff,          STIPULATED PROTECTIVE
11                                                   ORDER REGARDING
                    v.                               IDENTIFICATION OF MINOR
12
                                                     VICTIMS PURSUANT TO
13   KEVIN PATRICK MCLEAN,                           18 U.S.C. § 3509
14
                              Defendant.
15
16
17         The Court has received and reviewed the Stipulation for Protective Order
18   Regarding Identification of Minor Victims Pursuant to 18 U.S.C. § 3509, filed by
19   the parties in the above-captioned matter, and is fully advised.
20         Good cause having been shown, the Court hereby ORDERS that the parties'
21   Stipulation for Protective Order Regarding Identification of Minor Victims Pursuant
22   to 18 U.S.C. § 3509, ECF No. 23, filed July 22, 2021, is GRANTED. IT IS
23   FURTHER ORDERED that:
24         1.     The privacy protection measures mandated by 18 U.S.C. § 3509(d),
25   which apply when a case involves a person under the age of eighteen years who is
26
     alleged to be a victim of a crime of sexual exploitation, or a witness to a crime
27
     committed against another person, apply to this case.
28


     PROTECTIVE ORDER REGARDING IDENTIFICATION OF MINOR
     VICTIMS PURSUANT TO 18 U.S.C. § 3509 - 1
       Case 2:21-cr-00024-WFN     ECF No. 27    filed 07/27/21   PageID.60 Page 2 of 3




 1         2.    All persons acting in this case in a capacity described in 18 U.S.C. §
 2   3509(d)(1)(B), shall:
 3               a.     Keep all documents that disclose the names, identities, or any
 4                      other information concerning minors in a secure place to which
 5                      no person who does not have reason to know their contents has
 6
                        access;
 7
                 b.     Disclose such documents or the information in them that
 8
                        concerns minors only to persons who, by reason of their
 9
                        participation in the proceeding, have reason to know such
10
                        information;
11
                  c.    Not permit Defendant himself to review discovery outside the
12
13                      presence of defense counsel or a defense investigator;

14                d.    Not permit Defendant to keep discovery in his own possession

15                      outside the presence of defense counsel or a defense investigator;
16                      and
17                e.    Not permit Defendant to keep, copy, or record the identities of
18                      any minor or victim identified in discovery in this case.
19         3.    All papers to be filed in Court that disclose the names or any other
20   information identifying or concerning minors shall be filed under seal without
21   necessity of obtaining a Court order, and that the person who makes the filing shall
22   submit to the Clerk of the Court:
23
                 a.     The complete paper to be kept under seal; and
24
                 b.     The paper with the portions of it that disclose the names or other
25
                        information identifying or concerning children redacted, to be
26
                        placed in the public record.
27
28


     PROTECTIVE ORDER REGARDING IDENTIFICATION OF MINOR
     VICTIMS PURSUANT TO 18 U.S.C. § 3509 - 2
        Case 2:21-cr-00024-WFN         ECF No. 27    filed 07/27/21   PageID.61 Page 3 of 3




 1              4.    The parties and the witnesses shall not disclose minors’ identities
 2   during any proceedings connected with this case. The parties and witnesses will
 3   refer to alleged minor victims only by using agreed-upon initials or pseudonyms
 4   (e.g., “Minor Victim 1”), rather than their bona fide names, in motions practice,
 5   opening statements, during the presentation of evidence, in closing arguments, and
 6
     during sentencing.
 7
                5.    The government may produce discovery to the defense that discloses
 8
     the identity and images of alleged minor victims in this case, in order to comply with
 9
     the government’s discovery obligations. Defendant, the defense team, Defendant’s
10
     attorneys and investigators, and all of their externs, employees, and/or staff
11
     members, shall keep this information confidential as set forth above.
12
13              6.    This Order shall apply to any attorneys who subsequently become

14   counsel of record, without the need to renew or alter the ORDER.

15              7.    This Order shall apply to the personal identifying information and
16   images of any minors who are identified over the course of the case, whether or not
17   such minors are known to the government and/or Defendant at the time the Order is
18   entered by the Court.
19
                The District Court Executive is directed to file this Order and provide copies
20
     to counsel.
21
                DATED this 27th day of July, 2021.
22
23
24
25                                                 WM. FREMMING NIELSEN
     07-22-21                               SENIOR UNITED STATES DISTRICT JUDGE
26
27
28


     PROTECTIVE ORDER REGARDING IDENTIFICATION OF MINOR
     VICTIMS PURSUANT TO 18 U.S.C. § 3509 - 3
